DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claim limitations “internal reinforcement means” and “external reinforcement means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4,-5, 7, 10, 12, 14, 16, 20, 29, 32, 36, 39,-40, 42, 54, 57, and 59-60  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundfest et al. (US 5662587).
Regarding claim 1, Grundfest discloses a locomotive robotic device for use inside a structure having opposing walls, the device having an elongate body comprising: a first segment (gripper 403/extensor 404; Figs. 72 and 73, see also 1st bending module/1st extensor module; Fig. 80); and a second segment (gripper 405/extensor 406; Figs. 72 and 73, see also 2nd bending module/2nd extensor module; Fig. 80) contiguous to the first segment (403/404; see also 1st bending module/1st extensor module); wherein the first (403/404; see also 1st bending module/1st extensor module) and second (405/406; see also 2nd bending module/2nd extensor module) segments are configured to contract and extend along the longitudinal axis of the elongate body (col. 15, ll. 11-28 and col. 17, l. 57 – col. 18, 1. 12); and wherein the first segment (403/404; see also 1st bending module/1st extensor module) is further configured to bend at an angle to the longitudinal axis of the elongate body such that, upon bending, the first segment becomes wedged between a first wall and a second wall of the structure (capable of such intended use; col. 12, l. 66 – col. 13, l. 12; col. 15, ll. 11-28; and col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 2, Grundfest discloses a device according to claim 1, wherein the first segment (403/404; see also 1st bending module/1st extensor module) is further configured to bend to the extent that the first segment pinches a wall of the structure; wherein the angle at which the first segment bends is dependent on the diameter of the structure (capable of such intended use; col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 4, Grundfest discloses a device according to claim 1, further comprising a third segment (col. 15, l. 63 – col. 16, l. 19; Figs. 76-77) contiguous to the second segment, wherein the third segment is configured to: contract and extend along the longitudinal axis of the elongate body; and bend at an angle to the longitudinal axis of the elongate body such that, upon bending, the third segment becomes wedged between the first and second walls of the structure (capable of such intended use; col. 12, l. 66 – col. 13, l. 12; col. 15, ll. 11-28; and col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 5, Grundfest discloses a device according to claim 4, wherein the third segment is further configured to bend to the extent that it pinches a wall of the structure, wherein the angle at which the third segment bends is dependent on the diameter of the structure (capable of such intended use; col. 17, l. 57 – col. 18, 1. 12).
Regarding claim 7, Grundfest discloses a device according to claim 1, wherein the elongate body comprises an outer sleeve (90; col. 7, ll. 45-51 and col. 9, ll. 4-10), wherein the outer sleeve comprises a surface configured in use to increase friction in a either first direction or both the first direction and a second opposing direction along the longitudinal axis of the elongate body (col. 9, ll. 4-10; outer sleeve of bender/gripper).
Regarding claim 10, Grundfest discloses a device according to claim 7, wherein the surface comprises a plurality of fish scale or cilia-like projections (217; Figs. 24-27; col. 9, ll. 28-65) moveable between a first position (Fig. 24) and a second position (Fig. 36), wherein the first position comprises the plurality of fish scale or cilia-like projections (217) being substantially parallel to the longitudinal axis of the elongate body (Fig. 24), and wherein the second position comprises the plurality of fish scale or cilia-like projections (217) being substantially perpendicular to the longitudinal axis of the elongate body (Fig. 26).
Regarding claim 12, Grundfest discloses a device according to claim 7, wherein the outer sleeve is an elastic mesh, and/or the outer sleeve is configured to change in diameter and/or stiffness in dependence on a movement of one or more parts of the elongate body (Figs. 72-73; grippers 403/405 of the segments change diameter as the device moves).
Regarding claim 14, Grundfest discloses a device according to claim 1, wherein the first and second segments are hydraulically or pneumatically actuated, wherein the first and second segments comprise: a flexible body having one or more actuation chambers extending therethrough, wherein the one or more actuation chambers are configured to receive a fluid (col. 8, ll. 60-65 and col. 10, ll. 52-56).
Regarding claim 16, Grundfest discloses a device according to claim 14, wherein the flexible body further comprises at least one cavity (Figs. 60-62) extending therethrough, the at least one cavity comprising an internal reinforcement means (254/265; Figs. 60-62), wherein the internal reinforcement means (254/265) is configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto (col. 11, l. 7-11 and 45-51), and wherein the at least one cavity is configured to receive one or more of: a medical instrument, an imaging device, and a fluid (col. 5, ll. 48-60 and col. 7, ll. 36-44).
Regarding claim 20, Grundfest discloses a device according to claim 16, wherein the radial stiffness of the internal reinforcement means (254/265) is such that radial expansion of the one or more actuation chambers is constrained (col. 11, l. 7-11 and 45-51).
Regarding claim 29, Grundfest discloses a device according to claim 1, wherein the elongate body is configured to communicate with a remote control system (col. 6, ll. 9-21 and col. 7, ll. 1-25), wherein the elongate body comprises a sensor system (22) arranged to output information (image data) to the control system regarding the position and/or orientation of the elongate body inside the structure (col. 6, ll. 9-21 and col. 7, ll. 1-25).
Regarding claim 32, Grundfest discloses a locomotive robotic device for use inside a structure having opposing walls, the device having an elongate body comprising: a plurality of segments (gripper 403/extensor 404; Figs. 72 and 73, see also 1st bending module/1st extensor module; Fig. 80; and gripper 405/extensor 406; Figs. 72 and 73, see also 2nd bending module/2nd extensor module; Fig. 80) configured to move in at least a first direction; and an outer sleeve (col. 9, ll. 4-10) surrounding the plurality of segments, wherein the diameter and/or stiffness of the outer sleeve is arranged to change in dependence on a movement of one or more of the plurality of segments in the first direction (Figs. 72-73; grippers 403/405 of the segments change diameter as the device moves); wherein the first direction is along the longitudinal axis of the elongate body such that the plurality of segments are arranged to increase and decrease in length (Figs. 72-72; extensors 404/406 of the segments increase and decrease in length as the device moves).
Regarding claim 36, Grundfest discloses a device according to claim 32, wherein the diameter and/or stiffness of the outer sleeve is arranged to increase in response to a decrease in length, and vice versa (Figs. 72-73).
Regarding claim 39, Grundfest discloses a locomotive device, the device having an elongate body comprising a plurality of segments, wherein a segment comprises: a flexible body (gripper 403/extensor 404; Figs. 72 and 73, see also 1st bending module/1st extensor module; Fig. 80; and gripper 405/extensor 406; Figs. 72 and 73, see also 2nd bending module/2nd extensor module; Fig. 80); and one or more actuation chambers extending along the length of the flexible body, wherein the one or more actuation chambers are configured to be actuated by means of a fluid to thereby cause the flexible body to contract and extend along the longitudinal axis of the device and/or bend at an angle to the longitudinal axis of the device (col. 8, ll. 60-65 and col. 10, ll. 52-56; Figs. 72, 73 and 80).
Regarding claim 40, Grundfest discloses a device according to claim 39, wherein the flexible body further comprises at least one or more cavities (Figs. 60-62) extending therethrough, the at least one or more cavities comprising an internal reinforcement means (254/265; Figs. 60-62).
Regarding claim 42, Grundfest discloses a device according to claim 40, wherein the internal reinforcement means (254/265; Figs. 60-62) is configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto, wherein the radial stiffness of the internal reinforcement means is such that radial expansion of the one or more actuation chambers is constrained (col. 11, ll. 7-11 and 45-51).
Regarding claim 54, Grundfest discloses a device according to claim 39, further comprising an outer sleeve (90; col. 7, ll. 45-51 and col. 9, ll. 4-10) encasing the plurality of segments configured in use to increase friction in either a first direction or both the first direction and a second opposing direction along the longitudinal axis of the device (col. 9, ll. 4-10; outer sleeve of bender/gripper).
Regarding claim 57, Grundfest discloses a device according to claim 54, wherein the surface comprises a plurality of fish scale or cilia-like projections (217; Figs. 24-27; col. 9, ll. 28-65) moveable between a first position (Fig. 24) and a second position (Fig. 26), wherein the first position comprises the plurality of fish scale or cilia-like projections (217) being substantially parallel to the longitudinal axis of the device (Fig. 24), and wherein the second position comprises the plurality of fish scale or cilia-like projections (217) being substantially perpendicular to the longitudinal axis of the device (Fig. 26).
Regarding claim 59, Grundfest discloses a device according to claim 1, wherein the device is an endoscope (10).
Regarding claim 60, Grundfest discloses a device according to claim 39, wherein the device is an endoscope (10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfest, as applied to the claims above, in view of Shoham et al. (US 2010/0249505).
Regarding claim 23, Grundfest discloses a device according to claim 14, but does not specifically disclose wherein the flexible body is enclosed in an external reinforcement means configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto, wherein the radial stiffness of the external reinforcement means is such that radial expansion of the one or more actuation chambers is constrained.
Shoham teaches an analogous device wherein the flexible body is enclosed in an external reinforcement means (53; par. [0069]) configured to constrain lateral expansion of the one or more actuation chambers (51) as fluid is received thereto, wherein the radial stiffness of the external reinforcement means (53)  is such that radial expansion of the one or more actuation chambers is constrained (par. [0069]; Figs. 5A-5D). Shoham teaches that incorporating the external reinforcement means enables fluid to flow around the actuation chambers which is useful in locomotion along lumens where the fluid flow can not be stopped by the presence of the device (par. [0069]). It would have been obvious to one having ordinary skill in the art to have included the external reinforcement means of Shoham in the device of Grundfest in order to enable fluid to flow around the actuation chambers thereby improving locomotion along lumens where the fluid flow cannot be stopped by the presence of the device, as taught by Shoham. 
Regarding claim 47, Grundfes discloses a device according to claim 39, but does not specifically disclose wherein the flexible body is enclosed in an external reinforcement means configured to constrain lateral expansion of the one or more actuation chambers as fluid is received thereto, wherein the radial stiffness of the external reinforcement means is such that radial expansion of the one or more actuation chambers is constrained.
Shoham teaches an analogous device wherein the flexible body is enclosed in an external reinforcement means (53; par. [0069]) configured to constrain lateral expansion of the one or more actuation chambers (51) as fluid is received thereto, wherein the radial stiffness of the external reinforcement means (53)  is such that radial expansion of the one or more actuation chambers is constrained (par. [0069]; Figs. 5A-5D). Shoham teaches that incorporating the external reinforcement means enables fluid to flow around the actuation chambers which is useful in locomotion along lumens where the fluid flow can not be stopped by the presence of the device (par. [0069]). It would have been obvious to one having ordinary skill in the art to have included the external reinforcement means of Shoham in the device of Grundfest in order to enable fluid to flow around the actuation chambers thereby improving locomotion along lumens where the fluid flow cannot be stopped by the presence of the device, as taught by Shoham.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfest, as applied to claim 32 above, in view of Nagase (US 2017/0143192).
Regarding claim 33, Grundfest discloses a device according to claim 32, wherein the outer sleeve (90; col. 7, ll. 45-51) comprises an elastic material, but does not specifically disclose it is preferably an elastic mesh. Nagase teaches an analogous device wherein the outer sleeve is an elastic fabric or mesh (par. [0061]). Nagase teaches that the fabric or mesh can have various textures to allow for effective traction and propulsion on specific body surfaces (par. [0061]). It would have been obvious to one having ordinary skill in the art to have made the elastic fabric outer sleeve of Grundfest, an elastic mesh to provide various textures to allow for effective traction and propulsion on specific body surfaces, as taught by Nagase. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                             


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795